


Exhibit 10.25

 

409A AMENDMENT TO
TRIMAS CORPORATION
ANNUAL VALUE CREATION PLAN (AVCP)

 

Pursuant to resolutions adopted on September 10, 2008 by the Compensation
Committee of TriMas Corporation, the TriMas Corporation Annual Value Creation
Plan (AVCP) (the “Plan”) is amended as set forth below to reflect the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) to the Plan.  This Amendment is effective September 10, 2008 (the
“409A Amendment Date”).

 

1.             The first two sentences in “Participation” on the first page of
the Plan shall be amended and restated to read as follows:

 

At the beginning of each calendar year, the AVCP Committee identifies the
specific positions that are eligible for participation in the AVCP for that
year.  The AVCP Committee is made up of the CEO and CFO of TriMas, with input as
needed from the Director of Human Resources and the Director of Compensation and
Benefits.

 

2.             A new section entitled “Executive Severance/Change of Control
Policy Participants” shall be added to page 5 of the Plan following the end of
“AVCP Steps – End of the Year” to read as follows:

 

Executive Severance/Change of Control Policy Participants

 

If you are covered by the TriMas Corporation Executive Severance/Change of
Control Policy (the “Executive Severance Plan”) and your employment is
terminated involuntarily by the Corporation without Cause or for “Good Reason”
(both as defined in the Executive Severance Plan), or if you are terminated
pursuant to a Qualifying Termination (as defined in the Executive Severance
Plan) within three years following a Change of Control (as defined in the
Executive Severance Plan), your AVCP payments, if any, shall be determined in
accordance with the terms of the Executive Severance Plan.

 

3.             The section entitled “Discretion of Payments” under “Additional
Information” on page 6 of the Plan is amended and restated to read as follows:

 

Discretion of Payments

 

The AVCP Committee reserves the right to reduce or cancel any payments under the
Plan at any time (including during a plan year) based on the best interests of
the Corporation and its shareholders, including, but not limited to,
circumstances relating to (1) individual performance, (2) the Corporation’s
financial performance, or (3) the Corporation’s future performance objectives;
provided, however, that unless designated

 

--------------------------------------------------------------------------------


 

elsewhere herein for “specified employees” and Executive Severance Plan
participants, AVCP awards under the Plan shall be paid by march 15th following
the calendar year in which they are no longer subject to a substantial risk of
forfeiture.

 

4.             The first sentence in the section entitled “Future of the Plan”
under “Additional Information” on page 6 of the Plan shall be amended and
restated in its entirety to read as follows:

 

The TriMas Corporation Compensation Committee may amend or terminate this
discretionary Plan at any time, and the AVCP Committee reserves the right to
interpret the Plan and designate eligible participants, based on the best
interests of the Company and its shareholders.

 

5.             A new section entitled “Application of Code Section 409A” shall
be added after “Future of the Plan” under “Additional Information” on page 6 of
the Plan to read as follows

 

Application of Code Section 409A

 

AVCP award payments under the Plan are intended to be in compliance with Code
Section 409A, but in no event shall the Corporation be responsible for any tax
or penalty owed by a participant or beneficiary with respect to Plan benefits. 
Between January 1, 2005 and the 409A Amendment Date, the Plan was administered
in good faith compliance under Code Section 409A, taking into account the
statutory language, legislative history and interim guidance issued by the
Internal Revenue Service relating to Code Section 409A.  Notwithstanding any
provision of the Plan to the contrary, if you are a “specified employee” under
Code Section 409A at the time of your separation from service, all or part of
your Plan benefit (if then required under Code Section 409A) shall be withheld
until the earlier of your death or the first day of the seventh month following
your separation from service, at which time the aggregated withheld amount shall
be paid in a lump sum and any remaining payments shall commence in accordance
with the applicable Plan provisions.

 

IN WITNESS WHEREOF, TriMas Corporation has caused this 409A Amendment to the
TriMas Corporation Annual Value Creation Plan (AVCP) to be executed on
September 10, 2008.

 

 

TRIMAS CORPORATION

 

 

 

By:

/s/ Joshua A. Sherbin

 

 

 Joshua A. Sherbin

 

Its: Vice President, Secretary and General Counsel

 

2

--------------------------------------------------------------------------------
